Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  157422                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157422
                                                                   COA: 335638
                                                                   Calhoun CC: 2016-001041-FH
  DAVID EUGENE HURSLEY,
           Defendant-Appellant.

  _________________________________________/

        By order of July 3, 2018, the application for leave to appeal the March 6, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Straughter (Docket No. 156198). On order of the Court, leave to appeal having been
  denied in Straughter on July 19, 2019, 504 Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2019
           a0923
                                                                              Clerk